Citation Nr: 0803126	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-23 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right hip 
disability.

2.  Entitlement to an initial compensable rating for 
residuals of a left trapezius tear.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retried in October 2001 with more than 21 years 
of active service.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issue of entitlement to an initial rating in excess of 10 
percent for degenerative changes of the lumbar spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not reveal a right hip 
disability.

2.  Residuals of a left trapezius tear are productive of no 
more than slight muscle disability, and result in little or 
no functional disability.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2007).

2.  The criteria for a compensable rating for residuals of a 
left trapezius tear are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5301 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in June 2002, the veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The VCAA letters informed the 
veteran that he should submit any medical evidence pertinent 
to his claims.  VCAA notice was provided to the appellant 
prior to the initial adjudication.  Pelegrini.

As service connection is not established for a right hip 
disability in the decision herein, there is no award 
warranting the assignment of a disability rating or effective 
date by the Board at this time.  As such, there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran's claim for service connection for a left 
shoulder disability was substantiated in the April 2003 
rating decision on appeal.  Therefore, VA no longer has any 
further duty to notify the veteran how to substantiate that 
claim.  Moreover, his filing a notice of disagreement as to 
the initial disability rating did not trigger additional 
section 5103(a) notice.  Rather, VA was then required to 
fulfill its statutory duties under 38 U.S.C. §§ 5104 and 7105 
and regulatory duties under 38 C.F.R. § 3.103.  In this 
regard, the Board notes that the appellant and his 
representative have been provided the pertinent Diagnostic 
Code criteria for evaluating the service-connected 
disabilities at issue.

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA treatment records.  The veteran has 
undergone examinations that have addressed the matters 
presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The veteran has not 
identified any pertinent, obtainable evidence that remains 
outstanding.  The Board has also perused the medical records 
for references to treatment reports not of record, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  
Accordingly, the Board will address the merits of each claim.

I.  Right hip

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be presumed for certain chronic diseases which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Under 38 U.S.C.A. § 1154(a), VA is required to consider the 
veteran's contentions in conjunction with the circumstances 
of his service.

After a thorough review of the evidence, the Board can find 
no indication, despite examination, that the veteran has a 
current hip disability.

VA examiners in January 2003 and January 2005 noted the 
veteran's history and complaints of right hip pain, and 
proceeded to clinically exam the veteran's right hip.  No 
disability of the right hip, however, has been diagnosed.  
The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  As a service connection claim 
requires, at a minimum, medical evidence of a current 
disability, the veteran's claim for service connection for a 
right hip disability is not warranted in this case.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board does not doubt the sincerity of the veteran's 
beliefs regarding this issue, and the Board has reviewed his 
statements made in support of the claim.  A layperson, 
however, is generally not deemed competent to opine on a 
matter that requires medical knowledge, such as the question 
of whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit a favorable determination.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Left shoulder

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

The veteran argues that a higher initial evaluation is 
warranted for residuals of his left trapezius tear.  In 
reviewing the veteran's medical history, it is noted that he 
sustained a left trapezius tear when performing physical 
training during service.  The veteran has also been granted 
service connection for left arm ulnar neuropathy (Diagnostic 
Code 8516), but that disability is rated separately, and 
manifestations thereof are not for consideration in rating 
the disability at issue.

Pursuant to 38 C.F.R. § 4.56, muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii)  History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii)  History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii)  Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring. (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C)  Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D)  Visible 
or measurable atrophy. (E)  Adaptive contraction of an 
opposing group of muscles. (F)  Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G)  
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

The veteran's residuals of a left trapezius tear are rated 
under Diagnostic Code 5301.  Diagnostic Code 5301 
contemplates injury to muscle group I, which function is 
upward rotation of the scapula and elevation of the arm above 
shoulder level.  The non-dominant extremity is rated as 
follows: slight injury of the trapezius, levator scapulae, or 
serratus magnus (0 percent); moderate injury of the 
trapezius, levator scapulae, or serratus magnus (10 percent); 
moderately severe injury of the trapezius, levator scapulae, 
or serratus magnus (20 percent); and severe injury of the 
trapezius, levator scapulae, or serratus magnus (30 percent).  
38 C.F.R. § 4.73, Diagnostic Code 5301.

The veteran is right-handed.

While not much detail is available in the service medical 
records, the veteran's December 1998 over 40 service 
examination referenced a history of muscle spasm of the left 
trapezius.  The veteran has remarked that he suffered a left 
trapezius tear while performing PT in January 1998.  He 
indicated that he was treated with muscle relaxants and 
NSAIDs.  

At a January 2003 VA examination, the veteran indicated that 
he had pain in the neck and left trapezius area, and into the 
left shoulder.  He also complained of intermittent weakness 
in the left upper extremity.  The veteran had not undergone 
left shoulder surgery and tried to avoid heavy lifting.  
Examination revealed that shoulder strength was 5/5 
bilaterally.  Shoulder range of motion was forward flexion of 
0-180 degrees bilaterally with pain on the left, abduction 0-
180 degrees bilaterally with pain on the left beyond 110 
degrees with abduction and flexion.  Internal and external 
rotation were 0-90 degrees bilaterally with pain on external 
rotation 0-90 degrees bilaterally with pain on external 
rotation on the left only.  The internal rotation was of 
minimal discomfort reported as "pulling sensation."  The 
diagnosis was history of left trapezius tear.

At a January 2005 VA examination, the veteran complained of 
daily tightness in the left trapezius area that was 
exacerbated by activities such as gardening.  He stated that 
he could lift objects that were under 30 pounds.  Physical 
examination revealed slight asymmetry to the left trapezius, 
compared to the right; there was tenderness at the trapezius 
region, but not at the left AC joint and glenohumeral joint.  
The left shoulder demonstrated no inflammatory changes.  
Range of motion of the left shoulder demonstrated forward 
flexion of 0-180 degrees bilaterally with tightness or 
discomfort at the end range of motion on the left only.  
External rotation was 0-90 degrees bilaterally with tightness 
and discomfort at the end range of motion on the left only.  
Internal rotation was 0-90 degrees bilaterally with 
discomfort and tightness on the left at end range of motion.  
The diagnosis was history of left trapezius tear.

The Board finds that a compensable evaluation is not 
warranted for the veteran's service-connected left trapezius 
tear.  A review of the records does not establish any type of 
penetrating wound, but rather reveals that the injury was due 
to engaging in physical training.  The medical evidence for 
consideration does not show the veteran has had moderate 
muscle injury (required for a higher rating) at any time 
before or during the pending claim for increase.  Rather, his 
condition is best characterized as a slight injury.  For 
example, his shoulder strength was found to be 5/5 
bilaterally at the time of his January 2003 VA examination, 
and the report from his more recent January 2005 VA 
examination indicated that he had full range of motion in the 
left shoulder.  Further, there is no indication of left 
shoulder fascial defect or, atrophy, and only slight 
asymmetry to the left trapezius was noted.  Few of the 
symptoms relating specifically to the veteran's left 
trapezius muscles are even mentioned.

Based on the foregoing, characterization of his overall 
muscle injury as slight more nearly approximates his 
condition.  The Board has examined the next higher criteria 
under Diagnostic Code 5301 and found they are not met.  There 
is no evidence of a through-and-through wound, infection or 
other similar trauma.  The cardinal signs (except some pain) 
are not present.

There is no evidence of limitation of motion of the left arm 
to warrant application of Diagnostic Code 5201, limitation of 
motion of the arm.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board notes that left 
shoulder pain was demonstrated on range of motion testing.  
However, there was no reported loss of power, motion, or 
lowered fatigue threshold due to pain.  Accordingly, a 
compensable rating is not warranted.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against an initial higher 
rating for the disability at issue.  The benefit of doubt 
rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that residuals of a left trapezius tear have 
required frequent hospitalization, or that manifestations of 
the disability exceed those contemplated by the schedular 
criteria.  There is no suggestion in the record that a left 
trapezius tear has resulted in marked interference with 
employment.  Therefore, assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

Service connection for right hip disability is denied.

Entitlement to an initial compensable rating for residuals of 
a left trapezius tear is denied.


REMAND

By rating decision dated in April 2005, service connection 
for degenerative changes of the lumbar spine was granted.  In 
written argument received in June 2005, the veteran expressed 
disagreement with the 10 percent rating assigned for the low 
back disability.  As such, appropriate action, including 
issuance of a statement of the case on the issue of 
entitlement to an initial rating in excess of 10 percent for 
degenerative changes of the lumbar spine, is appropriate.  
Manlincon v. West, 12 Vet. App. 238 (1999).  A RO Decision 
Review Officer acknowledged receipt of the notice of 
disagreement in a deferred rating action in July 2005, and 
indicated that the issue would be processed.  However, the 
record does not reflect that a statement of the case has been 
issued in this regard.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated from the 
April 2005 rating decision which granted 
service connection for lumbar spine 
disability and assigned a 10 percent 
disability rating.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if he wishes to complete an appeal 
on the issue of entitlement to an initial 
rating in excess of 10 percent for 
degenerative changes of the lumbar spine.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


